         Case 3:16-md-02741-VC Document 3433 Filed 04/24/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                         MDL No. 2741
 LIABILITY LITGATION
                                                 Case No. 16-md-02741-VC
 This document relates to:
                                                 PRETRIAL ORDER NO. 142:
 ALL ACTIONS
                                                 SCHEDULING FOR PENDING MOTIONS
                                                 TO REMAND



       The hearings on the motions to remand in the following cases are rescheduled to 10:00 a.m.

on May 22, 2019:

  •   Abreu v. Monsanto Co., Case No. 3:19-cv-01587-VC (Dkt. No. 3416 in the MDL);

  •   Archambault v. Monsanto Co., Case No. 3:19-cv-01717-VC (Dkt. No. 3418 in the MDL);

  •   Baum v. Monsanto Co., Case No. 3:19-cv-01018-VC (Dkt. No. 3420 in the MDL); and

  •   Conyers v. Monsanto Co., Case No. 3:19-cv-02001-VC (Dkt. No. 3422) in the MDL.

       IT IS SO ORDERED.

Date: April 24, 2019                                      ___________________________
                                                          Honorable Vince Chhabria
                                                          United States District Court
